Exhibit 32.1 CERTIFICATION PURUSANT TO 18 U.S.C. 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of MicroChannel Technologies Corporation (the “Company”) on Form 10-Q for the quarter ending February 28, 2010, as filed with the Securities and Exchange Commission on April 8, 2010 (the “Report”), I, Meetesh Patel, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 8, 2010 /s/ Meetesh Patel Meetesh Patel President and Chief Executive Officer
